—Judgment, Supreme Court, New York County (Edward Sheridan, J.), rendered January 8, 1993, convicting defendant, after a jury trial, of attempted burglary in the third degree, and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4, and 1 year, respectively, unanimously affirmed.
Assuming, arguendo, that the court improperly permitted admission of a 911 tape containing prior consistent statements of a witness who testified at trial where there was no claim of recent fabrication (People v Davis, 44 NY2d 269, 277; see, People v Nicholson, 168 AD2d 574, 575, lv denied 77 NY2d 964), in light of the overwhelming proof of the defendant’s guilt, the error was harmless (People v Crimmins, 36 NY2d 230). Concur—Murphy, P. J., Rosenberger, Rubin, Ross and Tom, JJ.